DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10673765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 9 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein traversing the one or more decision trees comprises: generating an evaluation result by evaluating, at a node of an overlay decision tree, the flow based at least partly on an overlay condition; identifying an underlay decision tree linked to the node based on the 
Claim 17 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: in response to generating the first classification result, causing a first switch in the network to generate a first classification decision based on one or more first underlay conditions associated with a first underlay decision tree, the first underlay decision tree being linked to the first node; generating a second classification result by evaluating the flow based on a second overlay condition associated with a second node among the nodes; in response to generating the second classification result, causing a second switch in the network to generate a second classification decision based on one or more second underlay conditions associated with a second underlay decision tree, the second underlay decision tree being linked to the second node, an endpoint group (EPG) being deployed on the first switch and the second switch; and selecting a classification decision among the first classification decision and the second classification decision; and providing the classification decision to a controller of the network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 6,442,561 to Gehrke et al. discloses method of constructing binary decision trees with reduced memory access. Multiple small-sample binary decision trees 56 serve together to provide through composite tree 59 an indication of the degree to which the composite tree 59 may deviate from the true binary decision tree that would have been formed from the entire training database 20. The resultant composite tree 59 contains only nodes with attributes in common among all the small-sample binary decision tree 56 and confidence intervals 63 for each of those nodes 28 reflecting the variation in the split points from the overlay small-sample binary decision trees 56

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464